DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This office action is in response to Applicant’s amendment filed with an RCE on 8/6/2021.
Claims 1-4, 6-14, and 17-21 are currently pending.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4, 6-11, 13, 14, and 17-21 are rejected under 35 U.S.C. 103 as being unpatentable over by PAPASAKELLARIOU (US 10,708,938) in view of Hosseini et al. (US 2019/0036585; hereafter Hosseini).

With respect to claim 1, PAPASAKELLARIOU discloses a method of operating a user equipment (116 in FIG. 1; 116 in FIG. 3) in a radio access network, the method comprising:
 transmitting feedback control signaling (col. 18, lines 20-35; col. 18, lines 53-65; col. 20, lines 44-55), the feedback control signaling (col. 18, lines 20-35; col. 18, lines 53-65; col. 20, lines 44-55) representing a number I of information bits (col. 18, lines 53-55; col. 20, lines 44-55; wherein the code rate is variable for long or short durations), the I information bits being encoded with a code rate based on a code rate indication (col. 18, lines 53-55; col. 20, lines 44-55; wherein the code rate is variable for long or short durations).

PAPASAKELLARIOU fails to disclose receiving a code rate indication indicating a bandwidth for feedback signaling where the bandwidth maps to the predetermined code rate.

Hosseini discloses receiving (420, 430 in FIG. 4. UE receives control from base station) a code rate indication (440, 445, 450, 445, 460 in FIG. 4; see the code rate index and code rate, and Aggregation level; paragraphs [0123] and [0124]), the code rate indication indicating a bandwidth for feedback signaling (paragraph [0006]) where the bandwidth maps to the predetermined code rate (440, 445, 450, 445, 460 in FIG. 4; see the code rate index and code rate, and Aggregation level; paragraphs [0123] and [0124]; the aggregation level indicated the bandwidth).

Hosseini teaches the benefit of improved reliability by feedback reporting done by the UE (paragraph [0005]).  Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the code indicia as taught by Hosseini with the method and UE and Radio Node of PAPASAKELLARIOU to produce an expected result. 

With respect to claim 2, PAPASAKELLARIOU discloses a user equipment (116 in FIG. 1; 116 in FIG. 3) for a radio access network, the user equipment being configured to transmit feedback control signaling (col. 18, lines 20-35; col. 18, lines 53-65; col. 20, lines 44-55), the feedback control signaling (col. 18, lines 20-35; col. 18, lines 53-65; col. 20, lines 44-55) representing a number I of information bits (col. 18, lines 53-55; col. 20, lines 44-55; wherein the code rate is variable for long or short durations), the I information bits being encoded with a code rate based on a code rate indication (col. 18, lines 53-55; col. 20, lines 44-55; wherein the code rate is variable for long or short durations).

PAPASAKELLARIOU fails to disclose receive a code rate indication, the code rate indication indicating a bandwidth for feedback signaling where the bandwidth maps to the predetermined code rate.

Hosseini discloses receive (420, 430 in FIG. 4. UE receives control from base station) a code rate indication (440, 445, 450, 445, 460 in FIG. 4; see the code rate index and code rate, and Aggregation level; paragraphs [0123] and [0124]), the paragraph [0006]) where the bandwidth maps to the predetermined code rate (440, 445, 450, 445, 460 in FIG. 4; see the code rate index and code rate, and Aggregation level; paragraphs [0123] and [0124]; the aggregation level indicated the bandwidth).

Hosseini teaches the benefit of improved reliability by feedback reporting done by the UE (paragraph [0005]).  Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the code indicia as taught by Hosseini with the method and UE and Radio Node of PAPASAKELLARIOU to produce an expected result.

With respect to claim 3, PAPASAKELLARIOU discloses a method of operating a configuring radio node in a radio access network, the method comprising configuring a user equipment (116 in FIG. 1; 116 in FIG. 3) with a code rate indication for feedback control signaling (col. 18, lines 20-35; col. 18, lines 53-65; col. 20, lines 44-55), the code rate indication indicating a code rate for encoding information bits (col. 18, lines 53-55; col. 20, lines 44-55; wherein the code rate is variable for long or short durations) of the feedback control signaling (col. 18, lines 20-35; col. 18, lines 53-65; col. 20, lines 44-55).




Hosseini discloses causing transmission (420, 430 in FIG. 4. UE receives control from base station) of a code rate indication (440, 445, 450, 445, 460 in FIG. 4; see the code rate index and code rate, and Aggregation level; paragraphs [0123] and [0124]) for configuration of a UE, the code rate indication indicating a bandwidth for feedback signaling (paragraph [0006]) where the bandwidth maps to the predetermined code rate (440, 445, 450, 445, 460 in FIG. 4; see the code rate index and code rate, and Aggregation level; paragraphs [0123] and [0124]; the aggregation level indicated the bandwidth).

Hosseini teaches the benefit of improved reliability by feedback reporting done by the UE (paragraph [0005]).  Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the code indicia as taught by Hosseini with the method and UE and Radio Node of PAPASAKELLARIOU to produce an expected result.

With respect to claim 4, PAPASAKELLARIOU discloses a configuring radio node for a radio access network, the configuring radio node being configured to configure a user equipment (116 in FIG. 1; 116 in FIG. 3) with a code rate indication for feedback control signaling (col. 18, lines 20-35; col. 18, lines 53-65; col. 20, lines 44-55), the code rate indication indicating a code rate for encoding information bits (col. 18, lines 53-55; col. 20, lines 44-55; wherein the code rate is variable for long or short durations) of the feedback control signaling (col. 18, lines 20-35; col. 18, lines 53-65; col. 20, lines 44-55).

PAPASAKELLARIOU fails to disclose cause transmission a code rate indication for configuring a user equipment, the code rate indication indicating a bandwidth for feedback signaling where the bandwidth maps to the predetermined code rate.

Hosseini discloses cause transmission (420, 430 in FIG. 4. UE receives control from base station) of a code rate indication (440, 445, 450, 445, 460 in FIG. 4; see the code rate index and code rate, and Aggregation level; paragraphs [0123] and [0124]) for configuring a UE, the code rate indication indicating a bandwidth for feedback signaling (paragraph [0006]) where the bandwidth maps to the predetermined code rate (440, 445, 450, 445, 460 in FIG. 4; see the code rate index and code rate, and Aggregation level; paragraphs [0123] and [0124]; the aggregation level indicated the bandwidth).

Hosseini teaches the benefit of improved reliability by feedback reporting done by the UE (paragraph [0005]).  Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the code indicia as taught by Hosseini with the method and UE and Radio Node of PAPASAKELLARIOU to produce an expected result.


With respect to claim 5, PAPASAKELLARIOU discloses the method according to claims Claim 1, wherein the code rate indication indicates a bandwidth (col. 19, lines 1-15) for the feedback signaling (col. 18, lines 20-35; col. 18, lines 53-65; col. 20, lines 44-55).

With respect to claim 6, PAPASAKELLARIOU further discloses the method according to Claim 1, wherein at least one of the code rate and the code rate indication (col. 18, lines 53-55; col. 20, lines 44-55; wherein the code rate is variable for long or short durations) is determined based on at least one of a transmission mode (col. 19, lines 60-67, short or long) and a representation thereof.

PAPASAKELLARIOU fails to disclose a predetermined code rate based on a code rate indication, the code rate indication indicating a bandwidth for feedback signaling where the bandwidth maps to the predetermined code rate.

Hosseini discloses a predetermined code rate based on a code rate indication (440, 445, 450, 445, 460 in FIG. 4; see the code rate index and code rate, and Aggregation level; paragraphs [0123] and [0124]), the code rate indication indicating a bandwidth for feedback signaling (paragraph [0006]) where the bandwidth maps to the predetermined code rate (440, 445, 450, 445, 460 in FIG. 4; see the code rate index and code rate, and Aggregation level; paragraphs [0123] and [0124]; the aggregation level indicated the bandwidth).

paragraph [0005]).  Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the code indicia as taught by Hosseini with the method and UE and Radio Node of PAPASAKELLARIOU to produce an expected result.

With respect to claim 7, PAPASAKELLARIOU further discloses the method according to Claim 1, wherein the code rate indication at least one of:
indicates an anchor frequency resource structure;
indicates a bandwidth (col. 19, lines 1-15) and
indicates one of a bandwidth location and distribution,
for the feedback control signaling.

With respect to claim 8, PAPASAKELLARIOU further discloses the method according to Claim 1, wherein the code rate indication indicates one of a plurality of code rates possible for a coding scheme (col. 18, lines 53-55; col. 20, lines 44-55; wherein the code rate is variable for long or short durations).

With respect to claim 9, PAPSAKELLARIOU further discloses the method according to Claim 1, wherein the code rate indication indicates one of a plurality of code rates possible for I information bits (col. 18, lines 53-55; col. 20, lines 44-55; wherein the code rate is variable for long or short durations).

With respect to claim 10, PAPASAKELLARIOU further discloses wherein a code rate is indicated by a number L of coding bits to be determined based on I information bits (col. 18, lines 53-55; col. 20, lines 44-55; wherein the code rate is variable for long or short durations).


With respect to claim 11, PAPASAKELLARIOU further discloses wherein the code rate indication at least one of indicates and represents a target block error rate (col. 13, lines 47-57) for the feedback control signaling (col. 18, lines 20-35; col. 18, lines 53-65; col. 20, lines 44-55).


With respect to claim 13, PAPASAKELLARIOU further discloses wherein the feedback control signaling represents uplink control information (col. 18, lines 40-55; see the PUCCH transmission and configuring) or sidelink control information.

With respect to claim 14, PAPASAKELLARIOU discloses a computer storage medium storing an executable computer program comprising instructions that, when executed, cause processing circuitry to at least one of control and perform a method of operating a user equipment (116 in FIG. 1; 116 in FIG. 3) in a radio access network, the method comprising transmitting feedback control signaling (col. 18, lines 20-35; col. 18, lines 53-65; col. 20, lines 44-55), the feedback control signaling (col. 18, lines 20-35; col. 18, lines 53-65; col. 20, lines 44-55) representing a number I of information bits (col. 18, lines 53-55; col. 20, lines 44-55; wherein the code rate is variable for long or short durations), the I information bits being encoded with a code rate based on a code rate indication (col. 18, lines 53-55; col. 20, lines 44-55; wherein the code rate is variable for long or short durations).



Hosseini discloses receiving (420, 430 in FIG. 4. UE receives control from base station) a code rate indication (440, 445, 450, 445, 460 in FIG. 4; see the code rate index and code rate, and Aggregation level; paragraphs [0123] and [0124]), the code rate indication indicating a bandwidth for feedback signaling (paragraph [0006]) where the bandwidth maps to the predetermined code rate (440, 445, 450, 445, 460 in FIG. 4; see the code rate index and code rate, and Aggregation level; paragraphs [0123] and [0124]; the aggregation level indicated the bandwidth).

Hosseini teaches the benefit of improved reliability by feedback reporting done by the UE (paragraph [0005]).  Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the code indicia as taught by Hosseini with the method and UE and Radio Node of PAPASAKELLARIOU to produce an expected result.



With respect to claim 17, PAPASAKELLARIOU discloses wherein at least one of the code rate and the code rate indication is determined based on at least one of a transmission mode (col. 19, lines 60-67, short or long) and a representation thereof.

PAPASAKELLARIOU fails to disclose a predetermined code rate based on a code rate indication, the code rate indication indicating a bandwidth for feedback signaling where the bandwidth maps to the predetermined code rate.

Hosseini discloses a predetermined code rate based on a code rate indication (440, 445, 450, 445, 460 in FIG. 4; see the code rate index and code rate, and Aggregation level; paragraphs [0123] and [0124]), the code rate indication indicating a bandwidth for feedback signaling (paragraph [0006]) where the bandwidth maps to the predetermined code rate (440, 445, 450, 445, 460 in FIG. 4; see the code rate index and code rate, and Aggregation level; paragraphs [0123] and [0124]; the aggregation level indicated the bandwidth).

Hosseini teaches the benefit of improved reliability by feedback reporting done by the UE (paragraph [0005]).  Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the code indicia as taught by Hosseini with the method and UE and Radio Node of PAPASAKELLARIOU to produce an expected result.

With respect to claim 18, PAPASAKELLARIOU discloses wherein the code rate indication at least one of:
indicates an anchor frequency resource structure;
indicates a bandwidth (col. 19, lines 1-15); and
indicates one of a bandwidth location and distribution,
for the feedback control signaling.

With respect to claim 19, PAPASAKELLARIOU discloses wherein the code rate indication indicates one of a plurality of code rates possible for a coding scheme (col. 18, lines 53-55; col. 20, lines 44-55; wherein the code rate is variable for long or short durations).

With respect to claim 20, PAPASAKELLARIOU discloses wherein the code rate indication indicates one of a plurality of code rates possible for I information bits (col. 18, lines 53-55; col. 20, lines 44-55; wherein the code rate is variable for long or short durations).

With respect to claim 21, PAPASAKELLARIOU discloses wherein a code rate is indicated by a number L of coding bits to be determined based on I information bits (col. 18, lines 53-55; col. 20, lines 44-55; wherein the code rate is variable for long or short durations).

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over PAPASAKELLARIOU in view of Hosseini and further in view of BHATTAD et al. (US 2018/0248671 A1; hereafter BHATTAD).

With respect to claim 12, PAPASAKELLARIOU discloses the method according to Claim 1. wherein the feedback control signaling is associated with one of a physical uplink control channel (col. 18, lines 40-55; see the PUCCH transmission and configuring).

PAPASAKELLARIOU does not disclose a physical sidelink control channel.

BHATTAD discloses a physical sidelink control channel (paragraph [0068], see the PSSCH).
BHATTAD teaches the benefit of more scalable wireless networks by using varying control channels (paragraph [0004]).  Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the PSSCH as taught by BHATTAD with the method of PAPASAKELLARIOU to produce an expected result.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Brian T O'Connor whose telephone number is (571)270-1081. The examiner can normally be reached Mon-Fri Flex 10am-6:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Marsha Banks-Harold can be reached on 571-272-7905. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/BRIAN T O CONNOR/Primary Examiner, Art Unit 2465                                                                                                                                                                                                        October 6, 2021